

116 S918 RS: Eliminate From Regulators Opportunities to Nationalize The Internet in Every Respect Act
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 164116th CONGRESS1st SessionS. 918[Report No. 116–66]IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Cruz (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 25, 2019Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo prohibit the President or a Federal agency from constructing, operating, or offering wholesale
			 or retail services on broadband networks without authorization from
			 Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eliminate From Regulators Opportunities to Nationalize The Internet in Every Respect Act or the E-FRONTIER Act. 2.Prohibition against the President or a Federal agency constructing, operating, or offering services on broadband networks (a)DefinitionsIn this section—
 (1)the term agency has the meaning given the term in section 902 of title 5, United States Code; (2)the term broadband network—
 (A)means a communications network, the primary purpose of which is to provide consumers with the capability to transmit data to and receive data from all or substantially all internet endpoints; and
 (B)includes a next-generation mobile broadband network; (3)the term nationwide public safety broadband network has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401); and
 (4)the term President means the President of the United States. (b)ProhibitionNeither the President nor an agency may construct, operate, or offer wholesale or retail service on a broadband network unless a duly enacted Act of Congress signed into law by the President provides the President or the agency, as applicable, with that authority.
 (c)Rules of constructionNothing in this section may be construed to— (1)limit, restrict, or circumvent in any way—
 (A)the implementation of the nationwide public safety broadband network; or (B)any rules implementing the nationwide public safety broadband network under title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401 et seq.);
 (2)affect the authority of the President under section 706 of the Communications Act of 1934 (47 U.S.C. 606); or
 (3)prevent— (A)an agency from providing another agency with access to a broadband network; or
 (B)a private entity from obtaining access to a broadband network at a facility that is owned or operated by the Federal Government if that entity is under a contract to provide services at that facility.; or
 (4)affect the authority of the Federal Communications Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.).
				3.Report on vulnerabilities of United States broadband networks
 (a)DefinitionsIn this section— (1)the term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Armed Services of the Senate; (C)the Select Committee on Intelligence of the Senate;
 (D)the Committee on Energy and Commerce of the House of Representatives;
 (E)the Committee on Armed Services of the House of Representatives; and (F)the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the term broadband network has the meaning given the term in section 2(a). (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the appropriate committees of Congress a report, which shall include—
 (1)a discussion and analysis of— (A)potential threats facing broadband networks in the United States from—
 (i)the Government of the People’s Republic of China; (ii)the Government of Iran;
 (iii)the Government of the Russian Federation; and (iv)any other potential foreign adversary of the United States; and
 (B)the risks associated with using foreign equipment and services in broadband networks in the United States; and
 (2)recommendations, if any, regarding how service providers with respect to broadband networks in the United States can reduce the vulnerabilities of those networks to foreign threats.July 25, 2019Reported with amendments